VAN ORSDEB, Associate Justice.
Appellees, plaintiffs below, husband and wife, jointly purchased certain real estate in the District of Columbia for occupancy as a home. The purchase was made in November, 19Í7, subject to a lease which expired August 31, 1918. At the expiration of this lease, this action was promptly brought to recover possession; and from a judgment in favor of plaintiffs defendant appealed.
The record discloses that the plaintiffs were bona fide purchasers, and it is no defense under the Saulsbury Resolution of May 31, 1918 (40 Stat. 593, c. 90) that defendant was harboring war workers. The case is ruled by Maxwell v. Brayshaw, 49 App. D. C. -, 258 Fed. 957.
The judgment is affirmed, with costs.
Affirmed,